Citation Nr: 0405827	
Decision Date: 03/04/04    Archive Date: 03/19/04

DOCKET NO.  01-04 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD) beginning on August 1, 
1994; and in excess of 50 percent beginning on and after May 
8, 2001.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from January 1967 to 
February 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision, which granted 
entitlement to service connection for PTSD and assigned a 30 
percent evaluation, effective on August 1, 1994.  

In a September 2003 rating decision, the RO granted an 
increased evaluation of 50 percent for the service-connected 
PTSD, effective on May 8, 2001.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a rating decision issued subsequent to 
a notice of disagreement which grants less than the maximum 
available rating does not "abrogate the pending appeal."  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

Consequently, the matter of an increased rating for the 
service-connected PTSD remains in appellate status.  




FINDING OF FACT

Since August 1, 1994, the veteran's PTSD has been manifested 
by severe impairment in his ability to establish and maintain 
effective relationships with people, and in his ability to 
obtain or retain employment; and his PTSD has been manifested 
by deficiencies in most areas due to symptoms such as 
suicidal ideation, impaired impulse control, and difficulty 
in adapting to stressful circumstances.  



CONCLUSION OF LAW

The criteria for the assignment of no more than a 70 percent 
disability rating for the service-connected PTSD beginning on 
August 1, 1994 are met.  38 U.S.C.A. §§ 1155, 5107, 7104 
(West 2002); 38 C.F.R. § 4.130 including Diagnostic Code 9411 
(2003); 38 C.F.R. § 4.132 including Diagnostic Code 9411 
(1996).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
Statement of the Case and Supplemental Statements of the 
Case, and correspondence from the RO, the veteran has been 
given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes an evidence development letter 
dated in November 2001 in which the veteran was advised of 
the type of evidence necessary to substantiate his claim for 
an increased rating.  

In that letter, the veteran was also advised of his and VA's 
responsibilities under the VCAA, including what evidence 
should be provided by the veteran and what evidence should be 
provided by VA.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
2002); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C.A. §§ 5103 and 
5103A (West 2002)).  


II.  Entitlement to increased evaluation for PTSD

The record reflects that service connection was established 
for PTSD in the February 2000 RO decision.  At that time, a 
30 percent evaluation was awarded on August 1, 1994, which is 
the date on which the veteran's informal claim for service 
connection was received.  38 C.F.R. § 3.400 (2003).  
Ultimately, a disability evaluation of 50 percent was 
assigned for that disorder, effective on May 8, 2001.  

The veteran is now seeking a higher disability rating for his 
PTSD.  He essentially contends that his PTSD is more severe 
than is contemplated by the assigned disability ratings.  

During an October 2001 personal hearing, the veteran reported 
that he had worked as a mechanic for Amtrak for about twenty-
five years.  He indicated that he did not like the people at 
his job, but that he was hoping to continue working there 
until he was eligible for retirement in eight years.  

The veteran also testified that he had been married since 
1980 and that he had two children.  He explained that he 
often became agitated, and that this caused him problems at 
work and at home.  He noted that he had left work before 
because he did not want to lose his temper and hurt anyone.  

During this hearing, the veteran's representative argued 
that, given the problems the veteran experienced at home and 
at work, a higher disability rating was warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

During the pendency of the veteran's appeal, a revised rating 
schedule for mental disabilities became effective on November 
7, 1996.  Thus, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
version of that schedule.  

However, the Board points out that the new criteria may not 
be applied for the period prior to the revision.  See 
VAOPGCPREC 3-2000 (April 10, 2000).  As limited by 38 
U.S.C.A. § 5110(g) (West 2002), the effective date of any 
increase assigned under the amended version of the rating 
schedule can be no earlier than the effective date of the 
regulation.  

Prior to November 7, 1996, the rating criteria for PTSD read 
as follows:

A 70 percent evaluation is warranted 
where the ability to establish or 
maintain effective or favorable 
relationships with people is severely 
impaired and the psychoneurotic symptoms 
are of such severity and persistence that 
there is severe impairment in the ability 
to obtain and retain employment.

A 100 percent evaluation requires that 
attitudes of all contacts except the most 
intimate be so adversely affected as to 
result in virtual isolation in the 
community and there be totally 
incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes (such as fantasy, confusion, 
panic, and explosions of aggressive 
energy) associated with almost all daily 
activities resulting in a profound 
retreat from mature behavior. The veteran 
must be demonstrably unable to obtain or 
retain employment.  

38 C.F.R. § 4.132 including Diagnostic Code (DC) 9411, 
effective prior to Nov. 7, 1996.  

On and after November 7, 1996, the criteria for rating PTSD 
reads as follows:

A 70 percent evaluation is warranted 
where there is occupational and social 
impairment with deficiencies in most 
areas, such as work, school, family 
relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal 
ideation; obsessional rituals which 
interfere with routine activities; 
intermittently illogical, obscure, or 
irrelevant speech; near-continuous panic 
or depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike setting); 
inability to establish and maintain 
effective relationships.  

A 100 percent evaluation is applicable 
where there is total occupational and 
social impairment, due to such symptoms 
as: gross impairment in thought processes 
or communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  

38 C.F.R. § 4.130, DC 9411 (2003).  

Having reviewed the complete record, the Board finds that, 
beginning on August 1, 1994, the veteran's disability picture 
more nearly approximates the criteria for the assignment of a 
70 percent evaluation under both versions of DC 9411.  
38 C.F.R. § 4.7 (2003).

In this regard, the Board notes that the veteran was 
hospitalized in December 1993 after reporting to his wife 
that he had thoughts about killing his children and 
committing suicide.  He described these thoughts as 
persistent and intrusive, and indicated that he had become 
frightened by their intensity.  

Following mental health evaluation, the veteran was assigned 
a Global Assessment of Functioning (GAF) score of 50, which 
is consistent with a finding of serious symptoms or serious 
impairment in social, occupational, or school functioning.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994).  

Thereafter, in August 1994, the veteran underwent a follow-up 
evaluation.  It was noted that his symptoms had subsided 
somewhat, and that his mood swings were less violent.  
However, it was also noted that he was still experiencing 
anger outbursts and engaging in threatening behavior at his 
job.  

In the report of a VA examination conducted in April 1995, 
the veteran again reported that he was experiencing suicidal 
thoughts and that he was afraid of hurting his children.  It 
was also noted that his insight and judgment were marginal.  

The examiner assigned a GAF score of 55, which is consistent 
with a finding of moderate symptomatology or moderate 
difficulty in social or occupational functioning.  

In another VA examination conducted in October 1998, it was 
noted that the veteran experienced significant mood swings, 
and that he had a tendency to get agitated at the slightest 
provocation.  

The Board notes that the veteran continued to report similar 
symptomatology in subsequent VA examinations.  For example, 
in the report of a March 1999 VA examination, it was noted 
that the veteran was experiencing feelings of anger and 
hatred, even towards his family, and that he had outbursts of 
anger and irritability several times a week.  

The examiner indicated that these outbursts were usually 
verbal, but that they also included throwing objects.  The 
examiner also indicated that he had described experiencing 
panic attacks every other day.  It was further noted that the 
veteran's PTSD was causing difficulty at work, but that his 
outbursts were more likely to occur at home.  

Thereafter, in the report of a May 2001 social worker's 
evaluation, it was noted that the veteran had admitted to 
frequent thoughts of suicide and homicide, and that he had 
experienced frequent periods of anger and rage.  Suicidal 
ideation was also noted in the reports of VA examinations 
conducted in October 2001 and July 2003, as were the 
veteran's irritability and anger outbursts.  

In the reports of these examinations, the veteran was 
assigned GAF scores of 35 and 40, respectively, which are 
indicative of some impairment in reality testing or 
communication or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  

The July 2003 VA examiner specifically noted that the veteran 
had become severely compromised at his job because of his 
PTSD due to his anger and irritability, and that there had 
been several incidents of road rage.  

The Board notes that these examinations also consistently 
show evidence of exaggerated startled response, poor 
concentration, and intrusive thoughts of Vietnam.  They also 
reveal that he has significant nightmares and flashbacks, and 
that his mood has often been described by examiners as 
depressed.  

In view of the foregoing, the Board concludes that, beginning 
on August 1, 1994, the veteran's PTSD has been manifested by 
severe impairment in his ability to establish or maintain 
effective or favorable relationships with people, and severe 
impairment in the ability to retain employment.  

In addition, the Board also concludes that the veteran's PTSD 
has been manifested by deficiencies in most areas due to such 
symptoms as: suicidal ideation, impaired impulse control, 
difficulty in adapting to stressful circumstances and an 
inability to establish and maintain effective relationships.  

For these reasons, the Board finds that the veteran's PTSD 
has met the criteria for a 70 percent evaluation since August 
1, 1994, under both the new and old version of DC 9411.  

The Board recognizes that there is evidence of record which 
does not support a rating of 70 percent under the new 
criteria.  For example, the veteran's PTSD has not been shown 
to be manifested by intermittently illogical, obscure, or 
irrelevant speech, spatial disorientation, or neglect of 
personal appearance and hygiene.  

However, the Board finds that the aforementioned evidence 
demonstrates a degree of occupational and social impairment 
which, as noted above, more nearly approximates the criteria 
for a 70 percent rating than for a 50 percent rating under 
the new criteria.  38 C.F.R. § 4.7.  

In essence, the Board finds the manifestations of the 
veteran's disability which support a 70 percent disability 
under the new criteria, such as impaired impulse control and 
suicidal ideation, to be more significant and to have a 
greater impact on his ability to function than those which do 
not meet the criteria for a 70 percent evaluation.

The Board has considered whether a 100 percent disability 
rating is warranted for the veteran's PTSD under either the 
new or old criteria.  However, although the record 
demonstrates that the veteran's PTSD has caused him 
difficulties at work, and resulted in severe occupational 
impairment, the record also demonstrates that he has 
nevertheless been able to maintain employment as a mechanic 
at Amtrak for over twenty-seven years.  

Thus, the veteran has not been shown to be demonstrably 
unable to obtain or retain employment as required under the 
old criteria of DC 9411 to warrant a 100 percent evaluation.  

In addition, the Board notes that repeated VA examination has 
shown him to be oriented to time, place, and person, and that 
there is no evidence that he ever experienced any 
hallucinations or delusions.  

Furthermore, although the veteran has great difficulty with 
interpersonal relationships, the record shows that he has 
remained married and that he has kept a few friends who are 
fellow veterans.  There is also no indication that he 
experiences problems with personal hygiene, or that he has 
displayed an inability to perform the activities of daily 
living.  

As discussed in detail hereinabove, the Board is cognizant 
that the veteran reported experiencing suicidal and homicidal 
ideation in the past, and that he has described having 
thoughts of hurting his family.  

However, repeated private and VA examination has shown that 
he has never displayed a specific intent to commit such acts, 
and no examiner has ever found the veteran to be a danger to 
himself or others.  

In view of the foregoing, the Board concludes that the 
preponderance of the credible and probative evidence is 
against finding that the veteran's PTSD has been manifested 
by totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  

The Board also concludes that his PTSD has not resulted in 
all contacts except the most intimate being so adversely 
affected as to result in virtual isolation in the community.  
Thus, the evidence does not support the assignment of a 100 
percent evaluation under the old criteria at any time.  See 
Fenderson, supra.  

Furthermore, the Board also concludes that the veteran's PTSD 
has not been shown to be manifested by total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living; disorientation to time or 
place; or memory loss for names of close relatives, own 
occupation, or own name.  Therefore, the evidence also does 
not support the assignment of a 100 percent rating under the 
new criteria at any time since November 1996.  See VAOPGCPREC 
3-2000.

In summary, the Board finds that, beginning on August 1, 
1994, the veteran's disability picture more nearly 
approximates the criteria for a 70 percent evaluation.  
38 C.F.R. § 4.7.  To this extent, the benefit sought on 
appeal is granted.  



ORDER

An increased schedular rating of 70 percent for the service-
connected PTSD is granted, effective on August 1, 1994, 
subject to the regulations controlling to disbursement of VA 
monetary benefits.  


	                        
____________________________________________
	STEPHEN L.  WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



